                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                           IN THE UNITED STATES DISTRICT COURT

                                  8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10        UNITED STATES OF AMERICA,                  Case No. 19-cv-00769-MMC
                                  11                   Petitioner,
                                                                                       ORDER GRANTING PETITION TO
                                  12             v.
Northern District of California




                                                                                       ENFORCE INTERNAL REVENUE
 United States District Court




                                                                                       SERVICE SUMMONS
                                  13        MICHAEL CHIANG,
                                                                                       Re: Dkt. No. 1
                                  14                   Respondent.

                                  15

                                  16           Before the Court is the Verified Petition to Enforce Internal Revenue Service
                                  17   Summons, filed February 12, 2019, by petitioner United States of America. Respondent
                                  18   Michael Chiang has filed opposition, to which petitioner has replied. The matter came on
                                  19   regularly for hearing on May 31, 2019. Cynthia L. Stier of the United States Attorneys’
                                  20   Office appeared on behalf of petitioner. David B. Porter appeared on behalf of
                                  21   respondent.
                                  22           The Court having considered the parties’ respective submissions and the
                                  23   arguments of counsel at the hearing, the petition is, for the reasons stated on the record
                                  24   at the hearing, hereby GRANTED.
                                  25           Accordingly, respondent is hereby ORDERED to produce for examination, to
                                  26   Revenue Agent Daniel Lee, on July 9, 2019, at 10:00 a.m. at the Offices of the Internal
                                  27   Revenue Service, 450 Golden Gate Avenue, the documents and records required by the
                                  28   //
                                  1    Summons. Documents and records that were produced earlier, however, need not be

                                  2    produced again.

                                  3          IT IS SO ORDERED.

                                  4

                                  5    Dated: June 18, 2019
                                                                                        MAXINE M. CHESNEY
                                  6                                                     United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                               2
